Exhibit 10.1
 
 
 
 
LOAN AND SECURITY AGREEMENT
 
 
Dated as of June 24, 2008
 
 
Between
 
 
AEROGROW INTERNATIONAL, INC.
 
 
(Borrower)
 
 
and
 
 
FCC, LLC, d/b/a First Capital
 
 
(Lender)
 
 
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Page
 

1.           DEFINITIONS  
 3
2.           BORROWING  
 7
3.           INTEREST AND FEES  
 8
4.           REPRESENTATIONS AND WARRANTIES OF BORROWER  
 9
5.           COLLATERAL  
 10
6.           FINANCIAL COVENANTS  
 10
7.           COLLATERAL COVENANTS  
 10
8.           NEGATIVE COVENANTS  
 12
9.           REPORTING AND INFORMATION  
 13
10.         INSPECTION RIGHTS; EXPENSES; ETC.   
 13
11.         RIGHTS OF SETOFF, APPLICATION OF PAYMENTS, ETC  
 14
12.         ATTORNEY-IN-FACT  
 14
13.         DEFAULTS AND REMEDIES  
 14
14.         INDEMNIFICATION   
 15
15.         GENERAL PROVISIONS  
 16

 
Attachments:
 
Schedule
Exhibit A - Form of Borrowing Base Certificate
Exhibit B - Form of Compliance Certificate
 
 

--------------------------------------------------------------------------------


 
LOAN AND SECURITY AGREEMENT
 
 
 
This LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into as of this
24th day of June, 2008 between AEROGROW INTERNATIONAL, INC., a Nevada
corporation (“Borrower”), and FCC, LLC, d/b/a FIRST CAPITAL, a Florida limited
liability company (“Lender”).
 
RECITALS:
 
WHEREAS, Borrower has requested that Lender provide Borrower with a secured
lending facility; and
 
WHEREAS, Lender is willing to provide a secured lending facility to Borrower on
the terms set forth in this Agreement.
 
NOW, THEREFORE, Borrower and Lender hereby agree as follows:
 
1.           Definitions.  For purposes of this Agreement:
 
“Accounts” means all presently existing or hereafter arising accounts receivable
due to Borrower (including medical and health-care-insurance receivables), book
debts, notes, drafts and acceptances and other forms of obligations now or
hereafter owing to Borrower, whether arising from the sale or lease of goods or
the rendition of services by Borrower (including any obligation that might be
characterized as an account, contract right, general intangible or chattel paper
under the UCC), all of Borrower’s rights in, to and under all purchase orders
now or hereafter received by Borrower for goods and services, all proceeds from
the sale of Inventory, all monies due or to become due to Borrower under all
contracts for the sale or lease of goods or the rendition of services by
Borrower (whether or not yet earned) (including the right to receive the
proceeds of said purchase orders and contracts), all collateral security and
guarantees of any kind given by any obligor with respect to any of the
foregoing, and all goods returned to or reclaimed by Borrower that correspond to
any of the foregoing.
 
“Affiliate” means, with respect to a Person, (a) any family member, officer,
director, employee or managing agent of such Person, and (b) any other Person
(i) that, directly or indirectly, through one or more intermediaries, controls,
or is controlled by, or is under common control with, such given Person, (ii)
that, directly or indirectly beneficially owns or holds 10% or more of any class
of voting stock or partnership or other interest of such Person or any
subsidiary of such Person, or (iii) 10% or more of the voting stock or
partnership or other interest of which is directly or indirectly beneficially
owned or held by such Person or a subsidiary of such Person.  The term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through
ownership of voting securities or partnership or other interests, by con­tract
or otherwise.
 
“Agreement Date” means the date as of which this Agreement is dated.
 
“Borrowing Base” has the meaning set forth in Item 1 of the Schedule.
 
“Borrowing Base Certificate” means the certificate, substantially in the form of
Exhibit A, with appropriate insertions, to be submitted to Lender by Borrower
pursuant to this Agreement and certified as true and correct by the Chief
Executive Officer or the Chief Financial Officer of Borrower.
 
“Business Day” means any day excluding Saturday, Sunday, and any day which is a
legal holiday under the laws of the State of Oklahoma or which is a day on which
Lender is otherwise closed for transacting business with the public.
 
“Certifying Officer” means Jerry Perkins, Greg Clarke and any other Person that
has or will certify the validity of the Collateral.
 
3

--------------------------------------------------------------------------------


 
“Collateral” has the meaning set forth in Section 5(a).
 
“Customer” means any customer of Borrower.
 
“Default” has the meaning set forth in Section 13(a).
 
“Eligible Accounts” means those Accounts arising from the sale of Inventory or
performance of services in the ordinary course of Borrower’s business; provided,
however, that Eligible Accounts shall not include the following:
 
(a)           any Account which has remained unpaid for more than the number of
days specified in Item 2(a) of the Schedule;
 
(b)           Accounts with respect to which the Customer is an Affiliate of
Borrower;
 
(c)           Accounts with respect to which services or goods are placed on
consignment, guaranteed sale, or other terms by reason of which the payment by
the Customer may be conditional;
 
(d)           Accounts with respect to which the Customer (i) does not maintain
its chief executive office in the United States, or (ii) is not organized under
the laws of the United States of America or any state thereof; or (iii) is the
government of any foreign country or of any state, province, municipality, or
other political subdivision thereof; except to the extent that such Account is
secured or payable by a letter of credit satisfactory to Lender in its
discretion;
 
(e)           any and all Accounts as to which the perfection, enforceability,
or validity of Lender’s Collateral or security interest in such Account, or
Lender’s right or ability to obtain direct payment to Lender of the proceeds of
such Account, is governed by any federal or state statutory requirements other
than those of the Uniform Commercial Code, including any Account subject to the
Federal Assignment of Claims Act of 1940; provided, however, that an Account
shall not be deemed ineligible by reason of this clause (e) if Borrower has
completed all of the steps necessary, in the discretion of Lender, to comply
with the Federal Assignment of Claims Act of 1940 with respect to such Account;
 
(f)           Accounts with respect to which the Customer is any state of the
United States or any city, town, municipality, county or division thereof;
 
(g)           Accounts which are subject to offset or recoupment by the
Customer, whether as the result of goods sold or services rendered by the
Customer to Borrower, any contractual arrangement between the Customer and
Borrower (including any lease) or otherwise;
 
(h)           those Accounts where Lender, in Lender’s discretion, has notified
Borrower that the Account or Customer is not acceptable to Lender;
 
(i)           all of the Accounts owed by a Customer if the aggregate
outstanding dollar amount of such Accounts not considered as Eligible Accounts
under clause (a) above is equal to or greater than the Cross Aging Percentage
specified in Item 2(b) of the Schedule;
 
(j)           Accounts for which services have not yet been rendered to the
Customer or the goods sold have not yet been delivered to the Customer (commonly
referred to as “pre-billed accounts”);
 
(k)           Accounts owed by a Customer not previously approved in writing by
Lender where the dollar value for the aggregate amount of Accounts owed by such
Customer is greater than the percentage of Borrower’s Eligible Accounts
specified in Item 2(c) of the Schedule, but only to the extent of such excess;
 
(l)           any Account with respect to all or part of which a check,
promissory note, draft, trade acceptance, or other instrument for the payment of
money has been received, presented for payment, and returned uncollected for any
reason;
 
(m)           any Account with respect to which Borrower has extended the time
for payment without the consent of Lender;
 
(n)           any Account with respect to which any one or more of the following
events has occurred to the Customer on such Account:  death or judicial
declaration of incompetency of a Customer who is an individual; the filing by or
against the Customer of a request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as a bankrupt, winding-up, or
other relief under the bankruptcy, insolvency, or similar laws of the United
States, any state or territory thereof, or any foreign jurisdiction, now or
hereafter in effect; the making of any general assignment by the Customer for
the benefit of creditors; the appointment of a receiver or trustee for the
Customer or for any of the assets of the Customer, including, without
limitation, the appointment of or taking possession by a “custodian,” as defined
in the Bankruptcy Code; the institution by or against the Customer of any other
type of insolvency proceeding (under the bankruptcy laws of the United States or
otherwise) or of any formal or informal proceeding for the dissolution or
liquidation of, settlement of claims against, or winding up of affairs of, the
Customer; the sale, assignment, or transfer of all or any material part of the
assets of the Customer; the nonpayment generally by the Customer of its debts as
they become due; or the cessation of the business of the Customer as a going
concern;
 
4

--------------------------------------------------------------------------------


 
(o)           any Account which arises out of finance or similar charges;
 
(p)           any Account in which Lender does not have a duly perfected,
first-priority security interest, subject to no other Lien;
 
(q)           any Account which arises under a contract or arrangement covered
by a performance or surety bond on behalf of Borrower, unless the Person
providing such performance or surety bond has delivered an acceptable Lien
waiver to Lender;
 
(r)           any Account which is evidenced by a note, draft, trade acceptance,
or other instrument for the payment of money where such instrument, document,
chattel paper, note, draft, trade acceptance or other instrument has not been
endorsed and delivered by Borrower to Lender; or
 
(s)           Linens & Things Account, unless Borrower has credit insurance on
this Account (only up to the amount), acceptable and assigned to Lender.
 
“Eligible Inventory” means and includes that Inventory (other than packaging
materials, labels and supplies) located in the continental United States which
Lender, in its discretion, deems to be Eligible Inventory.  Without limiting the
generality of the foregoing, no Inventory shall be Eligible Inventory unless:
 
(a)           it is finished goods;
 
(b)           at all times it strictly complies with all of Borrower’s
warranties, covenants and representations to Lender;
 
(c)           it is in good, new and salable condition;
 
(d)           it is not slow moving, obsolete or unmerchantable, in Lender’s
discretion;
 
(e)           it meets all standards imposed by any governmental agency or
authority;
 
(f)           it is at all times subject to Lender’s duly perfected,
first-priority security interest and there exists no other Lien thereon;
 
(g)           it is in Borrower’s possession and control situated at a location
disclosed to Lender in compliance with this Agreement, the Inventory is not
in-transit (except for Inventory that is in-transit that Lender nevertheless
determines to be Eligible Inventory in Lender’s sole discretion), Borrower’s
books reflect the Inventory, the Inventory is insured to the full value thereof,
and the insurance policy lists Lender as loss payee;
 
(h)           it is not in the hands of any third party, including a
warehouseman, finisher, consignee, bailor, etc., unless such arrangement is
fully disclosed to Lender in writing and Borrower shall have provided to Lender
such waivers, acknowledgments and other items requested by Lender in its
discretion;
 
(i)           it is not subject to any license or other agreement that limits,
conditions, or restricts Borrower’s or Lender’s right to sell or otherwise
dispose of such Inventory;
 
(j)           Borrower owns such Inventory and such Inventory is not in
Borrower’s possession based upon any consignment, guaranteed sale, or similar
basis; and
 
(k)           it is not of a type that Lender, in its discretion, has determined
is not Eligible Inventory.
 
“Equipment” means all of Borrower’s machinery, apparatus, equipment, motor
vehicles, tractors, trailers, rolling stock, fittings, fixtures and other
tangible personal property of every kind and description, together with all
parts, accessories and special tools and all increases and accessions thereto
and substitutions and replacements therefor.
 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board that are applicable to the circumstances as
of the date of determination and applied on a consistent basis.
 
5

--------------------------------------------------------------------------------


 
“General Intangibles” means all of Borrower’s present and future general
intangibles and all other presently owned or hereafter acquired intangible
personal property of Borrower (including payment intangibles and any and all
choses or things in action, goodwill, patents and patent applications,
tradenames, servicemarks, trademarks and trademark applications, copyrights,
blueprints, drawings, purchase orders, customer lists, monies due or recoverable
from pension funds, route lists, infringement claims, software, computer
programs, computer discs, computer tapes, literature, reports, catalogs, deposit
accounts, tax refunds and tax refund claims) other than Goods and Accounts, as
well as Borrower’s books and records relating to any of the foregoing.
 
“Goods” means all of Borrower’s present and hereafter acquired goods, as defined
in the UCC, wherever located, including imbedded software to the extent included
in “goods” as defined in the UCC, manufactured homes, and standing timber that
is cut and removed for sale.
 
“Inventory” means all of Borrower’s inventory as defined in the UCC, together
with all of Borrower’s present and future inventory, including goods held for
sale or lease or to be furnished under a contract of service and all of
Borrower’s present and future raw materials, work in process, finished goods,
shelving and racking upon which the inventory is stored and packing and shipping
materials, wherever located, and any documents of title representing any of the
above.
 
“Lien” means any security interest, security title, mortgage, deed to secure
debt, deed of trust, lien, pledge, charge, conditional sale or other title
retention agreement, or other encumbrance of any kind in respect of any
property, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or hereafter acquired
and whether arising by agreement or operation of law.
 
“Loan Documents” means, collectively, this Agreement and any other agreements,
instruments, certificates (including any Borrowing Base Certificate) or other
documents entered into in connection with this Agreement, including collateral
documents, letter of credit agreements, security agreements, pledges,
guaranties, mortgages, deeds of trust, assignments and subordination agreements,
and any other agreement executed or delivered by any Obligor or any Affiliate of
any Obligor pursuant hereto or in connection herewith.
 
“Maximum Loan Amount” means $12,000,000.
 
“Negotiable Collateral” means all of Borrower’s present and future letters of
credit, advises of credit, notes, drafts, instruments, and documents, including,
without limitation, bills of lading, leases, and chattel paper, and Borrower’s
books and records relating to any of the foregoing.
 
“Obligations” means all indebtedness, obligations and liabilities of Borrower to
Lender and its Affiliates of every kind and description, direct or indirect,
secured or unsecured, joint or several, absolute or contingent, due or to become
due, including any overdrafts, whether for payment or performance, now existing
or hereafter arising, whether presently contemplated or not, regardless of how
the same arise, or by what instrument, agreement or book account they may be
evidenced, or whether evidenced by any instrument, agreement or book account,
including, but not limited to, all loans (including any loan by modification,
renewal or extension), all indebtedness arising from any derivative
transactions, all undertakings to take or refrain from taking any action, all
indebtedness, liabilities or obligations owing from Borrower to others which
Lender may have obtained by purchase, negotiation, discount, assignment or
otherwise, and all interest, taxes, fees, charges, expenses and attorney’s fees
(whether or not such attorney is a regularly salaried employee of Lender or any
of its Affiliates) chargeable to Borrower or incurred by Lender under this
Agreement or any other document or instrument delivered in connection herewith.
 
“Obligor” means Borrower, any Certifying Officer, or any other Person primarily
or secondarily, directly or indirectly, liable on any of the Obligations.
 
“Permitted Liens” means (a) Liens or charges for current taxes, assessments or
other governmental charges which are not delinquent or remain payable without
any penalty, or the validity of which is contested in good faith by appropriate
proceedings upon stay of execution of the enforcement thereof and for which
appropriate reserves have been established in accordance with GAAP; (b) deposits
or pledges to secure (i) statutory obligations, (ii) surety or appeal bonds, or
(iii) bonds for release of attachment, stay of execution or injunction; (c)
statutory Liens on property arising in the ordinary course of business which, in
the aggregate, do not materially impair the use of such property or materially
detract from the value of such property; (d) Liens existing on the Agreement
Date and described on Item 3 of the Schedule; (e) Liens on Equipment securing
all or part of the purchase price of such Equipment; provided, however, that (i)
such Lien is created contemporaneously with the acquisition of such Equipment,
(ii) such Lien attaches only to the specific items of Equipment so acquired, and
(iii) such Lien secures only the indebtedness incurred to acquire such
Equipment; and (f) Liens in favor of Lender.
 
“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization, government or any
agency or political subdivision thereof, or any other entity.
 
“Subordinated Debt” means all of the indebtedness owed by Borrower to any other
Person, the repayment of which is subordinated to the repayment of the
Obligations pursuant to the terms of a subordination agreement approved by
Lender in its discretion.
 
“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of Oklahoma or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests; provided, that to the extent that the UCC is used to define
any term herein or in any other documents and such term is defined differently
in different Articles or Divisions of the UCC, the definition of such term
contained in Article or Division 9 shall govern.
 
6

--------------------------------------------------------------------------------


 
Other Definitional Provisions.  References to the “Schedule” or any “Section” or
“Exhibit” refer to the Schedule or a section or exhibit, respectively, of this
Agreement unless otherwise specifically provided.  Any of the terms defined in
Section 1 may, unless the context otherwise requires, be used in the singular or
the plural depending on the reference.  In this Agreement: words importing any
gender include the other genders; the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to agreements and other contractual instruments shall be deemed to
include subsequent amendments, assignments, and other modifications thereto, but
only to the extent such amendments, assignments and other modifications are not
prohibited by the terms of this Agreement; references to any Person includes
their respective permitted successors and assigns or people succeeding to the
relevant functions of such Persons; any and all terms which are defined in the
UCC and are not defined herein shall be construed and defined in accordance with
the definition of such terms under the UCC; all references to statutes and
related regulations shall include any amendments of same and any successor
statutes and regulations; and all references to time of day shall refer to
Oklahoma City, Oklahoma time.
 
2.            Borrowing.
 
(a)           Amount Available to Be Borrowed.  From time to time Borrower may
request, and Lender will, subject to the other terms and conditions of this
Agreement, lend to Borrower up to an amount equal to the Borrowing Base at any
time.  Borrowed amounts that are repaid may be reborrowed upon the terms and
conditions of this Agreement.
 
(b)           Standards.  Lender will determine eligibility and the loan value
of Collateral, in its reasonable sole discretion, consistent with Lender’s
experience, prudent business judgment and standards of commercial reasonableness
applicable to asset-based credits and in good faith.  Any loans requested by
Borrower and made by Lender or at any time outstanding in excess of the
Borrowing Base or any other limitation set forth in this Agreement will,
nevertheless, be subject to the terms of this Agreement, will constitute
Obligations for all purposes and be entitled to the benefits of the Collateral.
 
(c)           Persons Authorized to Request Loans.  Borrower hereby authorizes
and directs Lender to make loan advances to or for the benefit of Borrower upon
receipt of instructions from any of the persons listed on Item 4 of the
Schedule.  Lender shall have no liability whatsoever to Borrower or any other
Person for acting upon any such instructions which Lender, in good faith,
believes were given by any such person, and Lender shall have no duty to inquire
as to the propriety of any disbursement.  Lender is hereby authorized to make
the loans provided for herein based on instructions received by facsimile,
electronic mail, telephone or other method of communication from any of such
persons.  Although Lender shall make a reasonable effort to determine the
person’s identity, Lender shall not be responsible for determining the
authenticity of any such instructions, and Lender may act on the instructions of
anyone it perceives to be one of the persons authorized to request loans
hereunder.  Lender shall have the right to accept the instructions of any of the
foregoing persons unless and until Lender actually receives from Borrower (in
accordance with the notice provisions of this Agreement) written notice of
termination of the authority of that person.  Borrower may change persons
designated to give Lender borrowing instructions only by delivering to Lender
written notice of such change.  Borrower will ensure that each telephone
instruction from any person designated in or pursuant to this paragraph shall be
followed by written confirmation of the request for disbursement in such form as
Lender makes available to Borrower from time to time for such purpose; provided,
however, that Borrower’s failure to provide written confirmation of any
telephonic instruction shall not invalidate such telephonic instruction.
 
(d)           Application of Remittances.  Borrower will use only invoices in
forms that Lender has approved, and Borrower’s billings on such invoices will be
conclusive evidence of assignment and transfer hereunder to Lender of the
Accounts represented thereby, whether or not Borrower executes any other
instrument with regard to any specific Account.  Borrower will cause the
proceeds of Accounts to be forwarded by all Customers directly to a lockbox
designated by Lender.  Such lockbox shall be maintained by First National Bank,
1155 Canyon Blvd., Suite 100, Boulder, CO  80302 and all payments received in
such lockbox shall be deposited in a bank account in Lender’s name and owned by
Lender at First National Bank, 155 Canyon Blvd, Suite 100, Boulder, CO  80302
for application to the Obligations.  All checks or other remittances received by
Borrower for application to Accounts will be received by Borrower in trust for
Lender, and Borrower will turn over to Lender the identical remittances as
speedily as possible, appropriately endorsed, if necessary.  As compensation to
Lender for delays in the collection and clearance of such checks, Borrower
agrees to pay interest on each remittance, including wire transfers, from the
date of Lender’s receipt thereof plus the number of days set forth on Item 5 of
the Schedule at the rate applicable to loans outstanding hereunder, as set forth
in Section 3 below.  Borrower will account fully and faithfully for and promptly
pay or turn over to Lender proceeds in whatever form received of the sale or
other disposition of any Collateral, and Borrower agrees that the inclusion of
proceeds in “Collateral” will not be deemed to mean that Lender consents to
Borrower’s disposition of Collateral other than in accordance with the terms of
this Agreement.  In the event there are no outstanding Obligations, the amount
of proceeds from Accounts received by Lender will be forwarded promptly to
Borrower.
 
(e)           Conditions to Obligation to Make Loans.  Borrower acknowledges
that Lender’s obligation to make loans to Borrower (or to issue or create or
cause the issuance or creation by Lender or its Affiliates of letters of credit
or acceptances for Borrower’s account) is subject to the following terms and
conditions:
 
(i)           Lender has no obligation to make the initial loan to Borrower or
to extend any other financial accommodation to Borrower unless and until each
condition precedent specified on Item 6 of the Schedule has been fulfilled to
Lender’s satisfaction.
 
(ii)          Lender’s obligation to make any loans to Borrower and extend other
financial accommodations to Borrower (including the initial loans) is subject to
the conditions that, as of the date of any such loan or other accommodation, no
Default will have occurred and be continuing hereunder, there will have occurred
no material adverse change in Borrower’s financial condition or operations or in
Borrower’s business prospects as compared to the state of facts existing on the
Agreement Date, and Borrower’s representations and warranties set forth in this
Agreement (including any amendment, modification, supplement or extension
hereof) will be true and correct as if made on and as of the date of each
subsequent credit request.  Each request for a borrowing or other financial
accommodation by Borrower will be deemed to be a reaffirmation of each of
Borrower’s warranties and representations hereunder.
 
7

--------------------------------------------------------------------------------


 
(f)           Repayment of Loans.  In the event of a Default by Borrower of any
provision hereof or upon termination of this Agreement, Borrower will repay upon
demand all of the Obligations.  If no demand is earlier made, Borrower will
repay all Obligations in full, without demand or notice, on the last day of the
term of this Agreement (as provided in clause (g) below).  If at any time for
any reason, the aggregate outstanding principal amount of all loans exceeds the
Borrowing Base or any other limitation on the amount available to be borrowed
hereunder, Borrower will immediately, without notice or demand, repay the
outstanding principal amount of the loans, together with accrued and unpaid
interest on the amount repaid, in an amount equal to such excess.  Borrower
shall make each payment required hereunder or under any other Loan Document
without setoff, deduction or counterclaim.
 
(g)           Maturity.  This Agreement will continue in full force and effect
from the Agreement Date until the termination date provided for in Item 7 of the
Schedule.
 
(h)           Voluntary Termination.  Borrower may terminate this Agreement at
any time after the first anniversary of the Agreement Date upon at least 90
days’ prior written notice to Lender.  On the date specified in such notice,
termination will be effective, so long as Borrower has paid to Lender, in same
day funds, an amount equal to the aggregate principal amount of all loans
outstanding on such date, together with accrued interest thereon, the originals
of all letters of credit and bankers acceptances, if any, issued, created or
guaranteed by Lender or any of its Affiliates for Borrower’s account have been
returned for cancellation or have been presented and paid by Borrower or other
arrangements satisfactory to Lender have been made, all other Obligations
outstanding and unpaid have been paid in full in cash, and Borrower has provided
Lender an indemnification agreement satisfactory to Lender with respect to
returned and dishonored items and such other matters as Lender shall reasonably
require.
 
(i)           Termination on Default.  Notwithstanding the foregoing, should a
Default occur and be continuing, Lender will have the right to terminate this
Agreement at any time without notice.
 
(j)           Survival.  Notwithstanding termination, all the terms, conditions,
and provisions hereof (including Lender’s security interest in the Collateral,
but excluding any obligations of Lender hereunder) will continue to be fully
operative until all Obligations have been fully disposed of, concluded, paid,
satisfied, and liquidated.
 
(k)          Payments as Loans.  Borrower’s failure to pay any amount due from
Borrower under this Agreement or any other Loan Document, whether for principal,
interest, fees, premiums, costs, expenses or otherwise, shall be deemed to be a
request by Borrower for a loan hereunder, and Lender may charge Borrower’s loan
account for any such amount.  Additionally, if Lender determines in its
discretion that extensions of credit are necessary to protect the Collateral,
Lender is hereby authorized to make such extensions of credit and charge them to
Borrower’s loan account.
 
(l)           Reimbursement for Amounts Due to Benefactor.  Borrower hereby
acknowledges and agrees that all amounts paid or payable by Lender to Benefactor
Funding Corp. (together with its successors and assigns, “Benefactor”) pursuant
to that certain Agreement dated on or about the Agreement Date among Benefactor,
Borrower and Lender constitute “Obligations” hereunder and are secured by the
Collateral.  Borrower shall pay to Lender all such amounts paid or payable to
Benefactor within two Business Days of Lender’s demand therefor, or,
alternatively, Lender may charge such amounts to Borrower’s loan account as a
loan hereunder contemporaneously with Lender’s payment to Benefactor.
 
3.           Interest and Fees.
 
(a)         Interest on Loans.  Borrower will pay Lender or, at Lender’s option,
Lender may charge Borrower’s loan account with, interest on the average daily
net principal amount of loans outstanding hereunder, calculated monthly and
payable on the first day of each calendar month, at the Interest Rate (computed
on the basis of the actual number of days elapsed over a year of 360 days).  Any
change in the Interest Rate shall be effective for purposes of calculating
interest hereunder as of the date of such change.
 
Definitions:
 
“Interest Rate” means a rate equal to the Prime Rate plus the interest margin
specified in Item 8 of the Schedule, but in no event shall the Interest Rate be
less than the greater of x) the sum of LIBOR plus 2.5.0% or (y) the Prime Rate,
plus the interest margin specified in Item 8 of the Schedule.  Such Interest
Rate is subject to change based on any change in the Prime Rate or LIBOR Rate,
as applicable.
 
“Prime Rate” means, at any time, the greater of (i) the rate of interest noted
in The Wall Street Journal, Money Rates section, as the “Prime Rate” (currently
defined as the base rate on corporate loans posted by at least 75% of the
nation’s thirty (30) largest banks) and (ii) the sum of the LIBOR Rate plus 250
basis points.  In the event that The Wall Street Journal quotes more than one
rate, or a range of rates, as the Prime Rate, then the Prime Rate shall mean the
average of the quoted rates.  In the event that The Wall Street Journal ceases
to publish a Prime Rate, then the Prime Rate shall be the average of the three
(3) largest U.S. money center commercial banks, as determined by Lender.  If
applicable, the calculations required in the two immediately preceding sentences
will determine the applicable rate of interest in clause (i) (i.e., prior to
determining whether clause (i) or clause (ii) is the greater rate of interest).
The “Prime Rate” may not be the lowest or best rate at which Lender calculates
interest or extends credit.
 
8

--------------------------------------------------------------------------------


 
 “LIBOR Rate” means, at any time, an interest rate per annum equal to the
interest rate per annum (rounded upwards, if necessary, to the nearest 1/100th
of 1%) reported at such time on Reuters Screen LIBOR1 Page (or otherwise on the
Reuters screen) at 11:00 a.m. London time (or, if not appearing, as published in
the “Money Rates” section of the Wall Street Journal or another national
publication selected by the Lender) as the London Interbank Offered Rate for
United States dollar deposits having a term of thirty (30) days and in a
principal amount of $1,000,000.00 or more (or, if such page shall cease to be
publicly available or, if the information contained on such page, in Lender’s
sole judgment, shall cease to be accurately reflect such London Interbank
Offered Rate, such rate as reported by any publicly available recognized source
of similar market data selected by Lender that, in the Lender’s reasonable
judgment, accurately reflects such London Interbank Offered Rate).
 
 (b)           Default Interest.  To the extent permitted by law and without
limiting any other right or remedy of Lender hereunder, whenever there is a
Default under this Agreement, the rate of interest on the unpaid principal
balance of the Obligations shall, at the option of Lender, be increased by
adding the default margin identified on Item 9 of the Schedule to the interest
rate otherwise in effect hereunder.  Lender may charge such default interest
rate retroactively beginning on the date the applicable Default first occurred
or existed.  Borrower acknowledges that:  (i) such additional rate is a material
inducement to Lender to make the loans described herein; (ii) Lender would not
have made the loans in the absence of the agreement of Borrower to pay such
additional rate; (iii) such additional rate represents compensation for
increased risk to Lender that the loans will not be repaid; and (iv) such rate
is not a penalty and represents a reasonable estimate of (A) the cost to Lender
in allocating its resources (both personnel and financial) to the ongoing
review, monitoring, administration and collection of the loans, and (B)
compensation to Lender for losses that are difficult to ascertain.  In the event
of termination of this Agreement by either party hereto, Lender’s entitlement to
this charge will continue until all Obligations are paid in full.
 
(c)           Fees.  Borrower will pay to Lender the fees set forth in Item
10 of the Schedule.
 
(d)           No Usury.  Borrower acknowledges that Lender does not intend to
reserve, charge or collect interest on money borrowed under this Agreement at
any rate in excess of the rates permitted by applicable law and that, should any
interest rate provided for in this Agreement exceed the legally permissible
rate(s), the rate will automatically be reduced to the maximum rate permitted
under applicable law.  If Lender should collect any amount from Borrower which,
if it were interest, would result in the interest rate charged hereunder
exceeding the maximum rate permitted by applicable law, such amount will be
applied to reduce principal of the Obligations or, if no Obligations remain
outstanding, will be refunded to Borrower.
 
(e)           Monthly Statements. Lender will render a statement to Borrower
each month for loans, payments, and other transactions pursuant to this
Agreement, and such statement rendered by Lender will be binding upon Borrower
unless Lender is notified in writing to the contrary within 30 days after the
date such statement is rendered.
 
4.             Representations and Warranties of Borrower.
 
(a)           Authority, Compliance with Laws, Litigation, No Material Adverse
Change, Etc.  Borrower represents and warrants to Lender that:  (i) Borrower’s
exact legal name, type of organization, state of organization and organizational
identification number are fully and accurately set forth on Item 11 of the
Schedule, and Borrower is duly organized and validly existing under the laws of
such state of organization; (ii) the execution, delivery, and performance of
this Agreement and the other Loan Documents are within Borrower’s corporate
powers, have been duly authorized, do not violate Borrower’s constituent
documents, any law or regulation, including without limitation, any law or
regulation relating to occupational health and safety or protection of the
environment, applicable to Borrower, or any indenture, agreement, or undertaking
to which Borrower is a party or by which Borrower or Borrower’s property is
bound; (iii) this Agreement and the other Loan Documents to which Borrower is a
party constitute valid, binding and enforceable obligations of Borrower in
accordance with the terms hereof and thereof, except as enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance, moratorium or other
similar laws applicable to creditors’ rights generally or by generally
applicable equitable principles affecting the enforcement of creditors’ rights;
(iv) Borrower has no subsidiaries or other investments in other Persons, except
as set forth on Item 12 of the Schedule; (v) Borrower is in compliance in all
material respects with all laws, rules and regulations applicable to Borrower,
including laws, rules or regulations concerning the environment, occupational
health and safety and pensions or other employee benefits; (vi) except as set
forth on Item 13 of the Schedule, there is no litigation or investigation
pending against Borrower (or, so far as Borrower is aware, threatened) which, if
it were decided adversely to Borrower, could reasonably be expected to have a
material adverse effect on Borrower, Borrower’s financial or operational
condition or Borrower’s prospects (taking into account any insurance coverage
that has been acknowledged by the insurer); (vii) other than debt that is to be
repaid from the proceeds of the first advance hereunder, Borrower is not
indebted to any other Person for money borrowed nor has Borrower issued any
guaranty of payment or performance by any other Person, except as set forth on
Item 14 of the Schedule; (viii) since the date of the financial statements of
Borrower most recently delivered to Lender, there has been no material adverse
change in Borrower’s business, Borrower’s financial or operational condition or
Borrower’s business prospects; and (ix) Borrower is, and after giving effect to
the initial loans under this Agreement and the application of the proceeds of
such loans Borrower will be, solvent and has sufficient revenues to pay
Borrower’s obligations as they come due and adequate capital with which to
conduct Borrower’s business.
 
(b)           Title to Assets, Other Collateral Matters.  Borrower represents
and warrants to Lender that:  (i) Borrower has good and marketable title to the
Collateral, free of all Liens except for Permitted Liens, and no financing
statement, mortgage, notice of Lien, deed of trust, security agreement, or any
other agreement or instrument creating or giving notice of any Lien against any
of the Collateral has been signed, authorized or delivered by Borrower, except
in Lender’s favor or with respect to Permitted Liens; (ii) with regard to each
Account as it arises, except as set forth on a Borrowing Base Certificate
including such Account:  (A) Borrower will have made delivery of the goods or
will have rendered the services ordered; (B) the Customer will have accepted the
goods and/or services; and (C) no Customer dispute will exist in any respect,
including, without limitation, disputes as to price, terms, warranties, quantity
or quality, and claims of set-off, release from liability or defense based upon
any act of God or a public enemy or war or because of the requirements of law or
of rules, orders, or regulations having the force of law; (iii) all Inventory is
in good condition, meets all applicable governmental standards and is currently
usable or saleable in the ordinary course of Borrower’s business for a price
approximating at least Borrower’s cost thereof; (iv) all Equipment is in good
condition and state of repair, ordinary wear and tear excepted; (v) all
Collateral meets applicable government standards; (vi) in the past five years,
except as set forth on Item 15 of the Schedule (A) Borrower has not used any
other legal, trade or fictitious names, and (B) Borrower has not been a party to
any merger or purchased assets from any other Person other than in the ordinary
course of business; and (vii) each of Borrower’s chief executive office and
principal place of business, all Inventory, all Equipment and all other
Collateral is located at the addresses (including the county) set forth on Item
16 of the Schedule and has not been located at any other location during the
five year period prior to the Agreement Date.
 
9

--------------------------------------------------------------------------------


 
(c)           Ownership Structure. Borrower represents and warrants that (i)
Item 17 of the Schedule accurately describes the ownership by officers and
directors of Borrower’s capital stock, membership interests or other equity
interests, and (ii) the individual(s) listed on Item 17 of the Schedule have,
directly or indirectly, managerial control of Borrower.
 
(d)           Additional Representations.  Borrower represents and warrants to
Lender that: (i) Borrower is not engaged as one of Borrower’s principal
activities in owning, carrying or financing the purchase or ownership by others
of “margin stock” (as defined in Regulation U of the Board of Governors of the
Federal Reserve System); (ii) Borrower owns no real property and leases no real
property other than as listed on Item 18 of the Schedule; (iii) a true, correct
and complete list of any warehousemen, processors, consignees or other bailees
with possession or control of any Inventory is set forth on Item 18 of the
Schedule; and (iv) a list and brief description of all bank accounts maintained
by Borrower with any bank or financial institution is set forth on Item 19 of
the Schedule.
 
5.            Collateral.
 
(a)           Grant of Security Interest.  To induce Lender to accept this
Agreement and to make loans to Borrower from time to time pursuant to its terms,
Borrower hereby grants to Lender, for itself and as agent for any Affiliate of
Lender, a security interest in, and assigns, mortgages and pledges to Lender,
for itself and as agent for any Affiliate of Lender, all of Borrower’s right,
title and interest in and to all of Borrower’s property, whether real or
personal, tangible or intangible, now owned or existing or hereafter acquired or
arising, including all of the following (collectively, the “Collateral”):
 
(i)           all Accounts, Inventory, Equipment, Goods, General Intangibles and
Negotiable Collateral;
 
(ii)          all investment property, securities and securities accounts and
financial assets, as well as all bank and depository accounts;
 
(iii)         all chattel paper (whether tangible or electronic) and contract
rights;
 
(iv)         all guaranties, collateral, Liens on real or personal property,
leases, letters of credit, letter-of-credit rights, supporting obligations, and
all other rights, agreements, and property securing or relating to payment of
Accounts or any other Collateral;
 
(v)          all documents, books and records relating to any Collateral or to
Borrower’s business;
 
(vi)         all other property of Borrower’s now or hereafter in the possession
or control of Lender or any of Lender’s Affiliates (including cash, money,
credits and balances of Borrower held by or on deposit with Lender or any
Affiliate of Lender);
 
(vii)        all other assets of any Obligor in which Lender receives a security
interest to secure all or part of the Obligations or which hereafter come into
the possession, custody or control of Lender or any Affiliate of Lender;
 
(viii)       all of Borrower’s commercial tort claims listed on (A) Item 20 of
the Schedule (which Borrower represents and warrants is a true, accurate and
complete list of all of Borrower’s commercial tort claims as of the Agreement
Date) or (B) any other writing provided to Lender pursuant to Section 7(g); and
 
(ix)          all proceeds and products of all of the foregoing in any form,
including amounts payable under any policies of insurance insuring all or any of
the foregoing against loss or damage, all parts, accessories, attachments,
special tools, additions, replacements, substitutions and accessions to or for
all or any of the foregoing, all condemnation or requisition payments with
respect to all or any of the foregoing and all increases and profits received
from all or any of the foregoing.
 
(b)           Obligations.  Such grant, assignment, mortgage and transfer is
made for the purpose of securing and the Collateral secures and will continue to
secure all of the Obligations.
 
6.           Financial Covenants.  Borrower shall comply with each of the
financial covenants set forth on Item 21 of the Schedule.
 
7.           Collateral Covenants.
 
10

--------------------------------------------------------------------------------


 
(a)           Accounts.  Borrower will notify Lender promptly of and settle all
Customer disputes, but, if Lender so elects, Lender will have the right at all
times to settle, compromise, adjust, or litigate all Customer disputes directly
with the Customer or other complainant upon such terms and conditions as Lender
deems advisable without incurring liability to Borrower for Lender’s performance
of such acts.  All of Borrower’s books and records concerning Accounts and a
copy of Borrower’s general ledger will be maintained at the address of
Borrower’s chief executive office set forth on Item 16 of the Schedule.  All
Accounts included on any Borrowing Base Certificate will be, except as indicated
on such Borrowing Base Certificate or subsequently in writing to Lender, bona
fide and existing obligations of Customers arising out of the sale of goods
and/or the rendering of services by Borrower in the ordinary course of
Borrower’s business, owned by and owing to Borrower without defense, setoff or
counterclaim, and will be subject to a perfected, first-priority security
interest in Lender’s favor and will be free and clear of all other Liens.
 
(b)           Inventory.  All Inventory will at all times be located at one of
the Inventory locations set forth on Item 16 of the Schedule as the current
location of Borrower’s chief executive office or a current location of other
Collateral, will be subject to a perfected, first-priority security interest in
Lender’s favor and will be free and clear of all other Liens.  Sales of
Inventory will be made in compliance with all material requirements of
applicable law.
 
(c)           Equipment.  Borrower will maintain all Equipment used or useful in
Borrower’s business in good and workable condition, ordinary wear and tear
excepted, subject to a perfected, first-priority security interest in Lender’s
favor and free and clear of all other Liens (other than Permitted Liens), at one
of the locations set forth on Item 16 of the Schedule as the current location of
Borrower’s chief executive office or a current location of other Collateral.
 
(d)           Defense of Title.  All Collateral will at all times be owned by
Borrower, and Borrower will defend Borrower’s title to the Collateral against
the claims of third parties.  Borrower will at all times keep accurate and
complete records of the Collateral.
 
(e)           Perfection; Further Assurances.  Borrower will give Lender at
least 30 days’ prior written notice of any change in Borrower’s name, state of
organization or organizational identification number, any change in the location
of Borrower’s principal place of business or chief executive office, any change
in the locations of Borrower’s Inventory or Equipment and any acquisition by
Borrower of any interest in real property.  Borrower will, at Borrower’s
expense, promptly execute and deliver from time to time at Lender’s request and
pay the costs of filing such additional financing statements, mortgages, or
other evidences of Liens as may be necessary or desirable to perfect or continue
perfection of Lender’s security interest in Borrower’s property or, at Lender’s
request, to create and perfect a Lien on newly acquired real property.  Borrower
will use all reasonable efforts to obtain from any landlord, warehouseman,
processor or other third party operator of premises on which any Collateral is
located an acceptable Lien waiver or subordination agreement in Lender’s favor
with respect to such Collateral.  All Collateral is and will continue to be,
except as expressly consented to by Lender, personal property and will not, by
reason of attachment or connection to any realty, either become or be deemed to
be a fixture or appurtenance to such realty and will at all times be readily
removable without material damage to any realty.  In the event that any
Collateral, including proceeds, is evidenced by or consists of Negotiable
Collateral, Borrower shall, immediately upon written request therefor from
Lender, endorse and assign such Negotiable Collateral over to Lender and deliver
actual physical possession of the Negotiable Collateral to Lender.  Borrower
shall at any time and from time to time take such steps as Lender may request
for Lender (i) to obtain an acknowledgment, in form and substance satisfactory
to Lender, of any bailee having possession of any of the Collateral that such
bailee holds such Collateral for Lender, (ii) to obtain “control” of any
investment property, deposit accounts, letter-of-credit rights or chattel paper
(including electronic chattel paper) in accordance with Article 9 of the UCC,
with any agreements establishing control to be in form and substance
satisfactory to Lender, and (iii) otherwise to ensure the continued perfection
and priority of Lender’s security interest in any of the Collateral and of the
preservation of its rights therein.  Lender may, from time to time at Borrower’s
reasonable expense, obtain an appraisal on some or all of the Collateral.
 
(f)           Insurance.  Borrower will obtain and maintain in full force and
effect insurance covering the Collateral against all risks to which the
Collateral is exposed, including loss, damage, fire, theft, and all other such
risks, in such amounts, with such companies, under such policies and in such
form as will be satisfactory to Lender, which policies will name Lender as an
additional insured and provide that loss thereunder will be payable to Lender as
Lender’s interests may appear upon a loss payee endorsement acceptable to
Lender.  All proceeds of any such insurance will be paid over to Lender
directly, and Lender may apply such proceeds to payment of the Obligations,
whether or not due, in such order of application as Lender determines or, in
Lender’s sole discretion, apply such proceeds, in whole or in part, to the
replacement, restoration or rebuilding of the lost or damaged
property.  Borrower will provide to Lender from time to time certificates
showing such coverage in effect and, at Lender’s request, the underlying
policies.
 
(g)           Commercial Tort Claims.  If Borrower shall at any time acquire a
commercial tort claim, Borrower shall immediately notify Lender in a writing
signed by Borrower of the details thereof and grant to Lender in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
Lender.
 
(h)           Financing Statements.  Lender may at any time and from time to
time file financing statements, continuation statements and amendments thereto
that describe the Collateral as “all assets” of Borrower or words of similar
effect and which contain any other information required by Part 5 of Article 9
of the UCC for the sufficiency or filing office acceptance of any financing
statement, continuation statement or amendment, including whether Borrower is an
organization, the type of organization and any organization identification
number issued to Borrower.  Borrower agrees to furnish any such information to
Lender promptly upon request.  Any such financing statements, continuation
statements or amendments may be signed by Lender on behalf of Borrower or filed
by Lender without the signature of Borrower and may be filed at any time in any
jurisdiction.  Borrower acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement naming Borrower as the debtor and Lender as the secured
party without the prior written consent of Lender, and Borrower agrees that it
shall not do so without the prior written consent of Lender.
 
11

--------------------------------------------------------------------------------


 
8.            Negative Covenants.
 
(a)           No Merger.  Without Lender’s prior written consent, which will not
be unreasonably withheld, Borrower will not merge or consolidate with any other
Person or sell, transfer, lease, abandon, or otherwise dispose of a substantial
portion of Borrower’s assets or any of the Collateral or any interest therein,
except that, so long as no Default has occurred and is continuing, Borrower may
sell Inventory in the ordinary course of Borrower’s business
 
(b)           No Debt or Liens; Taxes.  Borrower will not obtain or attempt to
obtain from any Person other than Lender any loans, advances, or other financial
accommodations or indebtedness of any kind, nor will Borrower enter into any
direct or indirect guaranty of any obligation of another Person, other than (i)
Subordinated Debt, and (ii) indebtedness in connection with purchase money
security interests constituting Permitted Liens (and capital leases) not to
exceed, in aggregated principal amount, the amount set forth on Item 22 of the
Schedule at any one time outstanding.  Borrower will not permit any of
Borrower’s assets to be subject to any Lien other than Permitted
Liens.  Borrower shall pay when due (or before the expiration of any extension
period) any tax or other assessment (including all required payments or deposits
with respect to withholding taxes), and Borrower will, upon request by Lender,
promptly furnish Lender with proof satisfactory to Lender that Borrower has made
such payments and deposits.
 
(c)           No Distributions.  Borrower will not retire, repurchase or redeem
any of Borrower’s capital stock or other ownership interest in Borrower, nor
declare or pay any dividend in cash or other property (other than additional
shares of capital stock or additional ownership interests) to any owner or
holder of Borrower’s shares or other ownership interest; provided, that i) so
long as no Default exists hereunder or would be caused by any such transaction,
and ii) sufficient availability exists under the Borrowing Base to effect such
transaction, Borrower may acquire up to Five Hundred Thousand and No/100 Dollars
($500,000) of its capital stock or equity interests without any additional
consent from Lenders.  In addition, provided that i) so long as no Default
exists hereunder or would be caused by any such transaction, and ii) sufficient
availability exists under the Borrowing Base to effect such transaction,
Borrower may request Lender’s consent to purchases by Borrower of more than Five
Hundred Thousand and No/100Dollars ($500,000) of its capital stock or equity
interests, which consent shall not be unreasonably withheld.  Additionally, so
long as Borrower is effectively treated as a Subchapter S corporation under the
Internal Revenue Code, Borrower may make distributions or pay dividends to its
shareholders in an amount not to exceed the federal and state income tax
liability of such shareholders which is directly attributable to Borrower’s
operations and financial results.
 
(d)           No ERISA Liabilities.  Borrower will make timely payments of all
contributions required to meet the minimum funding standards for Borrower’s
employee benefit plans subject to the Employee Retirement Income Security Act of
1974 (as amended, “ERISA”) and will promptly report to Lender the occurrence of
any reportable event (as defined in ERISA) and any giving or receipt by Borrower
of any governmental notice (other than routine requests for information) in
respect of any such plan.
 
(e)           Transactions with Affiliates.  Borrower will not engage in any
transaction with any of Borrower’s officers, directors, employees, owners or
other Affiliates, except for an “arms-length” transaction on terms no less
favorable to Borrower than would be granted to Borrower in a transaction with a
Person who is not an Affiliate, which transaction shall be approved by
Borrower’s disinterested directors and shall be disclosed in a timely manner to
Lender prior to the consummation of the transaction.
 
(f)           Loans/Investments.  Borrower will not make any loans or advances
to or extend any credit to any Person except (i) the extension of trade credit
in the ordinary course of business; and (ii) advances to employees not to exceed
an aggregate outstanding amount of $50,000 at any one time outstanding for all
employees.  Borrower shall not purchase, acquire or otherwise invest in any
Person except: (A) existing investments in Borrower’s subsidiaries described on
Item 12 of the Schedule without Lender’s prior written consent, which will not
be unreasonably withheld; (B) direct obligations of the United States of America
maturing within one year from the acquisition thereof; (C) certificates of
deposit issued by, or investment accounts in, banks or financial institutions
having a net worth of not less than $50,000,000; and (D) commercial paper rated
A-1 by Standard & Poor’s Ratings Group or P-1 by Moody’s Investors Service,
Inc.  Without limiting the generality of the foregoing, Borrower shall not
create any new subsidiary.
 
(g)           Capital Expenditures.  Borrower shall not make or incur capital
expenditures in excess of the amount set forth on Item 23 of the Schedule during
any fiscal year.
 
(h)           Compensation.  Borrower shall not increase the total compensation
paid to its officers or directors (or any of their relatives), including
salaries, withdrawals, fees, bonuses, commissions, drawing accounts and other
payments, whether directly or indirectly, in money or otherwise, during any
fiscal year of Borrower during the term of this Agreement in an aggregate amount
for all such officers and directors in excess of the limit specified in Item 24
of the Schedule.
 
(i)           Amendments of Documents.  Borrower shall not amend or modify  any
note, instrument or agreement in connection with any  Subordinated Debt without
the prior written consent of Lender, which will not be unreasonably withheld.
 
(j)           Use of Proceeds.  Borrower shall not use the proceeds of any Loans
for any purpose other than general working capital purposes.
 
12

--------------------------------------------------------------------------------


 
9.            Reporting and Information.
 
(a)           Financial Statements.  Borrower will submit to Lender as soon as
available, and in any case not later than 30 days after the end of each month,
an internally prepared balance sheet and statement of profit and loss certified
by Borrower’s chief financial or accounting officer as presenting fairly,
Borrower’s financial condition as of the last day of such month and Borrower’s
results of operations for such month and for the portion of Borrower’s fiscal
year ending with such month. The foregoing statements may not include all of the
adjustments as required by GAAP.  Borrower will also submit quarterly to Lender
with 45 days after the end of each quarter a copy of its Form 10Q which shall
include a condensed balance sheet, income statement and statement of cash flow
prepared in accordance with GAAP. Borrower will also submit to Lender annual
financial statements within 90 days after the end of each fiscal year, including
a balance sheet, the related statement of profit and loss and stockholders’
equity and a statement of cash flows, in each case prepared in accordance with
the requirements set forth on Item 25 of the Schedule.  Borrower will also
submit to Lender annually at least 30 days prior to Borrower’s fiscal year end
forecasted financial statements for the upcoming fiscal year, containing a
projected balance sheet and profit and loss statement.  Together with each
monthly and annual financial statement, Borrower will deliver to Lender the
certification of Borrower’s chief financial or accounting officer in the form of
Exhibit B attached hereto to the effect that Borrower is in compliance with the
terms and conditions of this Agreement, and setting forth in detail the
calculation of all financial covenants, or, if Borrower is not in compliance,
describing the nature of any noncompliance and the steps Borrower is taking or
proposes to take to remedy the same.
 
(b)           Collateral Reports.  Concurrent with the execution of this
Agreement by Borrower and concurrent with each request for a loan pursuant to
Section 2(a), but no less frequently than as required by Item 26 of the
Schedule, Borrower shall deliver to Lender a fully completed Borrowing Base
Certificate certified by the Chief Executive Officer or Chief Financial Officer
of Borrower as being true and correct.  Concurrent with the delivery of each
such Borrowing Base Certificate, Borrower shall provide a written report to
Lender of all materially significant returns, disputes and claims, together with
sales and other reports relating to the Accounts and Inventory as required by
Lender.  Borrower shall deliver to Lender within ten (10) days after the end of
each month a report, reflecting the status as of the end of each month and
certified by the Chief Executive Officer or Chief Financial Officer of Borrower
as being true and correct, containing (i) a current detailed aging, by total and
by Customer, of Borrower’s Accounts, (ii) a current detailed aging, by total and
by vendor, of Borrower’s accounts payable, and (iii) a detailed report of
Borrower’s Inventory, setting forth the quantity, type and cost thereof, all of
which shall be set forth in a form and shall contain such information as is
acceptable to Lender.  Borrower will also conduct a physical inventory count no
less frequently than annually, adjust Borrower’s records to reflect the results
of the count and deliver to Lender monthly a list of locations of Inventory and
the types and values of Inventory at each such location, in such form as Lender
may require.  At Lender’s request, Borrower shall conduct such physical
inventory counts and deliver such information more or less often than described
above and such other information with respect to the Collateral, Borrower or
Borrower’s business or financial condition as Lender may reasonably request.
 
  (c) Intentionally left blank
 
  (c)           Other Information.  Borrower will notify Lender as promptly as
possible of any Default, any receipt by Borrower of notice from any governmental
authority that Borrower has or may have violated any law, rule or regulation
applicable to Borrower or the terms or conditions of any permit or license
Borrower holds or is required to hold in connection with the conduct of
Borrower’s business, any amendment to Borrower’s constituent documents and any
change in Borrower’s management or ownership, and the commencement of any
material litigation, claim or action against Borrower.
 
10.           Inspection Rights; Expenses; Etc.
 
(a)           Inspection.  So long as a Default has not occurred and with
reasonable notice, Lender may examine and make copies of Borrower’s records, the
Collateral and all other assets of Borrower or any portion thereof, wherever
located, and may enter upon Borrower’s premises for such purposes, during
business hours.  However, if a Default has occurred then Lender may enter
Borrower’s premises for examination of Borrower’s records, the Collateral and
all of assets of Borrower or any portion thereof, wherever located, and may
enter upon Borrower’s premises for such purposes, without notice, during
business hours.  Borrower will assist Lender in whatever way necessary to make
each such examination.  Lender may discuss Borrower’s financial condition with
Borrower’s independent accountants without liability to Lender or such
accountants.
 
(b)           Performance by Lender.  Lender may, from time to time at Lender’s
option, perform any agreement of Borrower’s hereunder which Borrower fails to
perform and take any other action which Lender deems necessary for the
maintenance or preservation of any of the Collateral or Lender’s interest
therein, and Borrower agrees to reimburse Lender immediately on demand for all
of Lender’s expenses in connection with the foregoing (including, without being
limited to, reasonable fees and expenses of legal counsel), together with
interest thereon at the default rate of interest provided for herein from the
date any such expense is incurred until reimbursed by Borrower.
 
(c)           Field Examinations; Inspections.  Lender shall have the right
without hindrance or delay to conduct field examinations to inspect the
Collateral, Borrower’s books and records and all other aspects of Borrower’s
business (with reasonable notice as long as no Default has occurred, but no
notice to Borrower shall be required following a Default). .Borrower agrees to
pay for such examinations as more fully described on Item 27 of the
Schedule.  Lender shall have full access to all records available to Borrower
from any credit reporting service, bureau or similar service and shall have the
right to examine and make copies of any such records.  Lender may exhibit a copy
of this Agreement to such service and such service shall be entitled to rely on
the provisions hereof in providing access to Lender as provided herein.
 
13

--------------------------------------------------------------------------------


 
11.           Rights of Setoff, Application of Payments, Etc.  Lender will be
entitled to hold or set off all sums and all other property of Borrower at any
time to Borrower’s credit or in Lender’s possession (or the possession of any of
Lender’s Affiliates) by pledge or otherwise or upon or in which Lender may have
a Lien, as security for any and all of the Obligations.  Lender will have the
right and is hereby irrevocably authorized and directed to charge to Borrower’s
account the amounts of any and all such Obligations.  Recourse to the Collateral
or other security for the Obligations will not at any time be required and
Borrower hereby waives any right of marshalling Borrower may have.  Borrower’s
obligation to pay or repay the Obligations is unconditional.  Borrower agrees
that Lender may take such action with regard to the custody and collection of
Accounts assigned to Lender as Lender may deem necessary.  Borrower agrees that
failure to take any action with regard to any given Account will not be
unreasonable until and unless Lender receives a written request for specific
action from Borrower with regard thereto and fails to respond thereto within a
commercially reasonable time.  Borrower irrevocably waives the right to direct
the application of any and all payments and collections at any time or times
hereafter received by Lender from or on behalf of Borrower (including any rights
Borrower may have under applicable law of the Official Code of Oklahoma), and
Borrower hereby irrevocably agrees that Lender shall have the continuing
exclusive right to apply and reapply any and all such payments and collections
received at any time or times hereafter by Lender or its agent against the
Obligations, in such manner and in such order as Lender may deem advisable.
 
12.           Attorney-in-Fact.  Borrower hereby appoints and constitutes Lender
as Borrower’s attorney-in-fact:  (a) at any time, (i) to endorse Borrower’s name
upon any notes, acceptances, checks, drafts, money orders, and other evidences
of payment that come into Lender’s possession and to deposit or otherwise
collect the same; (ii) to send verifications of accounts to Customers; and (iii)
to execute in Borrower’s name any financing statements, affidavits and notices
with regard to any and all Lien rights; and (b) while any Default exists, (i) to
receive, open, and dispose of all mail addressed to Borrower; (ii) to notify the
postal authorities to change the address and delivery of mail addressed to
Borrower to such address as Lender may designate; (iii) to sign Borrower’s name
on any invoice or bill of lading relating to the Collateral, on drafts against
Customers, and notices to Customers; (iv) to sign any agreement or certificate
in connection with any insurance policy of Borrower (including any documentation
to receive benefit payments due thereunder or to cancel such insurance policy
and receive a refund of the unearned premium with respect thereto); and (v) to
do all other acts and things necessary to carry out this Agreement.  All acts of
said attorney-in-fact are hereby authorized, ratified and approved, and said
attorney-in-fact will not be liable for any errors or mistake of fact or
law.  This power, being coupled with an interest, is irrevocable while any of
the Obligations remain unpaid or Lender has any commitment to Borrower under
this Agreement or otherwise.
 
13.           Defaults and Remedies.
 
(a)           Defaults.  For purposes of this Agreement, “Default” means the
occurrence of any of the following events:  (i) non-payment when due of any
amount payable on any of the Obligations or breach of any covenant or failure to
perform any agreement or failure to meet any of Borrower’s obligations contained
herein, in any other Loan Document or in any other agreement out of which any of
the Obligations arose; (ii) any intentional misstatement or misrepresentation of
a material fact by Borrower or any other Obligor made to the Lender in writing
in this Agreement, any other Loan Document, or in any other writing relied upon
by Lender in making any Loan pursuant to Section 2 of this Agreement or in
connection with any forbearance of any right Lender may have pursuant to this
Agreement; (iii) any intentional act by the Borrower resulting in the diversion
of funds in breach of the Lenders rights set forth in any lockbox, blocked
account or agency account agreement referred to in Item 6 of the Schedule; (iv)
Borrower admits in writing that it is insolvent or unable to pay its debts,
makes an assignment for the benefit of creditors, or makes a conveyance
fraudulent as to creditors under any state or federal law, or a proceeding is
instituted by the Borrower alleging that such Borrower is insolvent or unable to
pay debts as they mature, or a petition under any provision of Title 11 of the
United States Code, as amended, is filed by Borrower;  (v) other than the
intentional misstatements or misrepresentations specified in subsection (ii) of
this Section 13, any material statement, representation, or warranty made in
writing in this Agreement, any other Loan Document or in any other writing or
statement at any time furnished or made by Borrower or any other Obligor to
Lender proves to have been untrue in any material respect as of the date
furnished or made or deemed furnished or made; (vi) non-payment when due of the
premium on any insurance policy required to be maintained hereunder; (vii)
Borrower’s default (and expiration of any applicable cure period) under any
other agreement for borrowed money or any other agreement involving more than
the amount set forth on Item 28 of the Schedule; (viii) suspension of the
operation of Borrower’s present business; (ix) the Borrower becomes insolvent or
unable to pay its debts as they mature,  or an involuntary proceeding is
instituted against the Borrower alleging that such Borrower is insolvent or
unable to pay debts as they mature, or an involuntary petition under any
provision of Title 11 of the United States Code, as amended, is filed against
the Borrower (provided, however, that Borrower shall have 30 days to cause the
dismissal of an involuntary petition filed against it); (x) entry of any
judgment in excess of the amount set forth on Item 29 of the Schedule against
the Borrower or creation, assertion, or filing of any judgment or tax Lien
against the property of the Borrower, in each case which remains undischarged
for 10 days after such entry or filing; (xi) dissolution, merger, or
consolidation of any Obligor which is a corporation, partnership or limited
liability company except as approved by Lender; (xii) transfer of a substantial
part (determined by market value) of the property of the Borrower except as
approved by Lender; (xiii) appointment of a receiver for the Collateral or for
any other property in which Borrower has an interest, which appointment remains
in effect for 10 days; (xiv) seizure of any material portion of the Collateral
by any Person other than Lender; (xv) any person identified on Item 30 of the
Schedule shall for any reason cease to hold the office of Borrower set forth
opposite such person’s name on Item 30  of the Schedule (or any such person
shall cease to perform the duties generally associated with such office) and a
replacement reasonably satisfactory to Lender shall not be appointed within 90
days; (xvi) the occurrence of any act, omission, event or circumstance which has
or could reasonably be expected to affect the Borrower’s ability to pay any of
the Obligations or to affect the Borrower’s ability to continue its operations
as a going concern; (xvii) payment by Borrower on any Subordinated Debt in
violation of the applicable subordination agreement; or (xviii) the Pension
Benefit Guaranty Corporation or the Department of Labor commences proceedings
under ERISA to terminate any of Borrower’s employee pension benefit plans,
provided, however, that no default under subsections (v) through (xviii)
inclusive shall occur unless the event specified therein shall have continued
for a period of three (3) Business Days after written notice has been given by
Lender to Borrower of Lender’s intent to declare Borrower in default under this
Section 13.
 
(a)           Remedies.  If a Default occurs and is continuing, in each case
without demand or notice to Borrower, any other Obligor or any other Person
(unless such notice is expressly required hereunder or under applicable law):
 
(i)           Lender may terminate Lender’s commitment, if any, to make loans or
to extend other financial accommodations to Borrower, and may declare the entire
principal amount of all loans outstanding hereunder, all interest thereon, any
unpaid fees and all other Obligations of any kind or nature to be, and thereupon
the same will immediately become, due and payable in full; and, in the event of
a Default described under clause (vi) of Section 13(a), such termination and
acceleration shall automatically occur without any notice, demand or presentment
of any kind.  Borrower agrees to deposit with Lender a cash sum equal to the
amount of letters of credit and acceptances issued or guaranteed by Lender or
any Affiliate of Lender which have not been drawn upon or matured, which funds
will be used to reimburse Lender or such Affiliate of Lender upon drawing under
any letter of credit or maturity of any acceptance.
 
14

--------------------------------------------------------------------------------


 
(ii)                       Lender may decrease the advance rates set forth in
the definition of “Borrowing Base” in Lender’s discretion.
 
(iii)                      Lender or Lender’s designee may notify Customers that
the Accounts have been assigned to Lender and that Lender has a security
interest therein, collect them directly, and charge the collection costs and
expenses to Borrower’s loan account.
 
(iv)                      Lender may (A) exercise any of its remedies under any
other Loan Document, (B) apply any cash collateral to the Obligations (without
limiting the foregoing, Lender may instruct any bank or other financial
institution holding any cash, certificate of deposit or other Collateral to pay
over such Collateral to Lender), and (C) draw on any letter of credit issued for
the benefit of Lender in connection with this Agreement or any other Loan
Document and apply the proceeds thereof to the Obligations, in each case without
demand or notice to Borrower or any other Person.
 
(v)                       Lender may make such payments and do such acts as
Lender considers necessary or reasonable to protect its security interest in the
Collateral.  Borrower authorizes Lender to enter each premises where any
Collateral is located, take and maintain possession of the Collateral, or any
part of it, and to pay, purchase, contest or compromise any Lien which in
Lender’s opinion appears to be prior or superior to its security interest and to
pay all expenses incurred in connection therewith.
 
(vi)                      Lender may ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, advertise for sale and sell the
Collateral.  Any such sale may be either a public or private sale, or both, by
way of one or more contracts or transactions, for cash or on terms.  It is not
necessary that the Collateral be present at any such sale.
 
(vii)                     Lender may, without regard to any waste, adequacy of
the security or solvency of Borrower, apply for the appointment of a receiver of
the Collateral, to which appointment Borrower hereby consents, whether or not
foreclosure proceedings have been commenced hereunder or under any other Loan
Document and whether or not a foreclosure sale has occurred.
 
(viii)                    Lender may cancel any insurance policy of Borrower’s
in exchange for a refund of the unearned premium with respect thereto, and
Borrower hereby authorizes any insurance company which has issued any such
policy to make such payment directly to Lender for application to the
Obligations with the exception of Borrower’s director and officer liability
insurance.
 
(ix)                      Lender may, at Lender’s option, exercise any of the
remedies available to Lender as a secured party under the Uniform Commercial
Code as in effect in any applicable jurisdiction, or otherwise available to
Lender under applicable law.  Borrower agrees, upon Default, to cease the sale
or other disposition of the Collateral, except with Lender’s prior written
consent, and to assemble at Borrower’s expense all the Collateral at a
convenient place acceptable to Lender.  Lender may charge to Borrower’s loan
account and Borrower will pay Lender upon demand all costs and expenses,
including reasonable attorneys’ fees (including fees of attorneys that are
regular salaried employees of Lender or any of its Affiliates), in connection
with:  (A) the liquidation of any Collateral; (B) obtaining or enforcing payment
of the Obligations; (C) the settlement, adjustment, compromise, or litigation of
Customer disputes; or (D) the prosecution or defense of any action or proceeding
either against Lender or against Borrower concerning any matter growing out of
or in connection with this Agreement and/or any Collateral and/or any
Obligations.  If at any time Lender pays any state, city, local, federal, or
other tax or levy attributable to the Collateral, Borrower will repay to Lender
the amount of tax so paid by Lender.  Borrower agrees that Lender may apply any
proceeds from disposition of the Collateral first to satisfy obligations secured
by Liens prior to Lender’s security interest.  Borrower will remain liable and
will pay on demand any deficiencies arising upon the liquidation of any
Collateral held by Lender.
 
(b)           Notices.  If any notice of intended disposition of the Collateral
or of any other act by Lender is required by law and a specific time period is
not stated therein, such notice, if given five days before such disposition or
act, in accordance with the provisions of Section 15(a), will be deemed
reasonably and properly given.
 
(c)           License.  Borrower hereby grants to Lender a license or other
right to use, without charge, Borrower’s labels, patents, copyrights, rights of
use of any name, trade secrets, trade names, trademarks and advertising matter,
or any property of a similar nature, as it pertains to the Collateral, in
completing production of, advertising for sale and selling any Collateral and
Borrower’s rights under all licenses, and all franchise agreements shall inure
to Lender’s benefit.
 
(d)           Remedies Cumulative.  Lender’s rights and remedies under this
Agreement and all other Loan Documents shall be cumulative.  Lender shall have
all other rights and remedies not inconsistent herewith as provided under the
UCC, by law, or in equity.  No exercise by Lender of one right or remedy shall
be deemed an election, and no waiver by Lender of any default on Borrower’s part
shall be deemed a continuing waiver.  No delay by Lender shall constitute a
waiver, election or acquiescence by it.
 
14.           Indemnification.  Borrower agrees to defend, indemnify, and hold
harmless Lender and Lender’s directors, officers, employees, Affiliates,
representatives, attorneys and agents (each an “Indemnified Person”) from and
against any and all penalties, fines, liabilities, damages, costs, or expenses
of whatever kind or nature asserted against any such Indemnified Person, arising
out of, or in any way related to this Agreement or any other Loan Document, or
the transactions contemplated hereby or thereby, including by reason of the
violation of any law or regulation relating to the protection of the environment
or the presence, generation, disposal, release, or threatened release of any
hazardous materials in connection with Borrower’s business on, at or from any
property at any time owned or operated by Borrower, including, without
limitation, reasonable attorneys’ and consultants’ fees, investigation and
laboratory fees, court costs, and litigation expenses actually
incurred.  Without limiting the foregoing, Borrower represents and warrants that
there has been no loan broker or investment banker involved in connection with
the transactions contemplated hereby, and Borrower agrees to indemnify and hold
Lender harmless from any claim of compensation payable to any loan broker or
investment banker in connection with the transactions contemplated hereby.
 
15

--------------------------------------------------------------------------------


 
15.           General Provisions.
 
(a)           Notices.  Except as specifically provided in this Agreement or in
any of the other Loan Documents, all notices and communications hereunder and
thereunder will be in writing or by telephone subsequently confirmed in
writing.  Notices in writing will be delivered personally or sent by overnight
courier service, by certified or registered mail, postage pre-paid, or by
facsimile transmission and will be deemed received, in the case of personal
delivery, when delivered; in the case of overnight courier service, on the next
Business Day after delivery to such service; in the case of mailing, on the
fourth Business Day after mailing; and, in the case of facsimile transmission,
upon transmittal if confirmed by the sender’s facsimile device; provided that in
the case of notices to Lender, Lender will be charged with knowledge of the
contents thereof only when such notice is actually received by Lender.  A
telephonic notice to Lender as understood by Lender will be deemed to be the
controlling and proper notice in the event of a discrepancy with or failure to
receive a confirming written notice.  Notices to Lender or Borrower will be sent
to the addresses set forth on Item 31 of the Schedule, or any other address for
either of Borrower or Lender of which the other is notified by like notice.
 
(b)           No Waiver.  No waiver hereunder will be valid unless in writing
signed by Lender and then only to the extent therein stated.  No delay or
failure on Lender’s part in the exercise of any right or remedy hereunder will
operate as a waiver thereof or of Lender’s right to exercise any other right or
remedy.
 
(c)           Time of Essence.  Time is of the essence of this Agreement.
 
(d)           Severability.  Wherever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement will be prohibited by or invalid
under applicable law, such provision will be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
 
(e)           Successors and Assigns.  Borrower’s and Lender’s rights and
obligations hereunder will inure to the benefit of Borrower’s and Lender’s
respective successors and assigns, provided that Borrower acknowledges and
agrees that without Lender’s prior written consent, which may be withheld for
any reason or no reason, Borrower may not assign Borrower’s rights or
obligations or any part thereof hereunder to any other Person.  Notwithstanding
anything herein to the contrary, Lender may, without the consent of Borrower,
grant a security interest in, sell or assign, grant or sell participations or
otherwise transfer all or any portion of its rights and obligations hereunder to
one or more Persons.
 
(f)           Governing Law; Submission to Jurisdiction; Service; Etc.  This
Agreement and the other Loan Documents shall be governed by and construed in
accordance with the substantive laws (other than conflict of law provisions and
principles) of the State of Oklahoma.  Borrower hereby consents to the
non-exclusive jurisdiction of any United States Federal Court sitting in or with
direct or indirect jurisdiction over the Western District of Oklahoma or any
Oklahoma state court sitting in Oklahoma County, Oklahoma, in any action, suit
or other proceeding arising out of or relating to this Agreement or any of the
other Loan Documents, and Borrower irrevocably agrees that all claims and
demands in respect of any such action, suit or proceeding may be heard and
determined in any such court and irrevocably waives any objection it may now or
hereafter have as to the venue of any such action, suit or proceeding brought in
any such court or that such court is an inconvenient forum.  Borrower waives
personal service of any and all process upon it and consents that all such
service of process may be made by registered mail (return receipt requested)
directed to Borrower at Borrower’s address for notices pursuant to this
Agreement, and service so made shall be deemed to be completed five (5) days
after the same shall have been so deposited in the United States mails.  Nothing
herein shall limit the right of Lender to bring proceedings against Borrower or
any of its Affiliates in the courts of any other jurisdiction.  Any judicial
proceeding commenced by Borrower against Lender or any other holder of any
Obligations, or any Affiliate of Lender or any other holder of any Obligations,
involving, directly or indirectly, any matter in any way arising out of, related
to or connected with any Loan Document shall be brought only in a United States
Federal Court sitting in or with direct jurisdiction over the Western District
of Oklahoma or any Oklahoma state court sitting in Oklahoma County,
Oklahoma.  Nothing in this Agreement shall be deemed or operate to affect the
right of the Lender to serve legal process in any other manner permitted by law
or to preclude the enforcement by Lender of any judgment or order obtained in
such forum or the taking of any action under this Agreement to enforce same in
any other appropriate forum or jurisdiction.
 
(g)           Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER AND LENDER HEREBY IRREVOCABLY AND EXPRESSLY WAIVE ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER
BASED UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, THE OBLIGATIONS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY OR EITHER PARTY’S ACTIONS IN THE NEGOTIATION,
ADMINISTRATION, OR ENFORCEMENT HEREOF OR THEREOF.  EACH OF BORROWER AND LENDER
ACKNOWLEDGES THAT SUCH WAIVER IS MADE WITH FULL KNOWLEDGE AND UNDERSTANDING OF
THE NATURE OF THE RIGHTS AND BENEFITS WAIVED HEREBY, AND WITH THE BENEFIT OF
ADVICE OF COUNSEL OF ITS CHOOSING.
 
 
16

--------------------------------------------------------------------------------


 
(h)           Waiver of Hearing.  BORROWER HEREBY KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY WAIVES ALL RIGHTS WHICH BORROWER HAS UNDER THE OFFICIAL CODE OF
OKLAHOMA OR UNDER ANY SIMILAR PROVISION OF APPLICABLE LAW TO NOTICE AND TO A
JUDICIAL HEARING PRIOR TO THE ISSUANCE OF A WRIT OF POSSESSION ENTITLING LENDER,
ITS SUCCESSORS AND ASSIGNS TO POSSESSION OF THE COLLATERAL UPON A
DEFAULT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING AND WITHOUT LIMITING
ANY OTHER RIGHT WHICH LENDER MAY HAVE, BORROWER CONSENTS THAT, IF LENDER FILES A
PETITION FOR AN IMMEDIATE WRIT OF POSSESSION IN COMPLIANCE WITH APPLICABLE LAW
OF THE OFFICIAL CODE OF OKLAHOMA OR UNDER ANY SIMILAR PROVISION OF APPLICABLE
LAW AND THIS WAIVER OR A COPY HEREOF IS ALLEGED IN SUCH PETITION AND ATTACHED
THERETO, THE COURT BEFORE WHICH SUCH PETITION IS FILED MAY DISPENSE WITH ALL
RIGHTS AND PROCEDURES HEREIN WAIVED AND MAY ISSUE FORTHWITH AN IMMEDIATE WRIT OF
POSSESSION IN ACCORDANCE WITH APPLICABLE LAW OF THE OFFICIAL CODE OF OKLAHOMA OR
IN ACCORDANCE WITH ANY SIMILAR PROVISION OF APPLICABLE LAW, WITHOUT THE
NECESSITY OF AN ACCOMPANYING BOND AS OTHERWISE REQUIRED BY APPLICABLE LAW OF THE
OFFICIAL CODE OF OKLAHOMA OR IN ACCORDANCE WITH ANY SIMILAR PROVISION OF
APPLICABLE LAW.
 
(i)           Expenses.  Borrower shall pay on demand all of Lender’s reasonable
costs and expenses in connection with underwriting and performing due diligence
with respect to the transactions contemplated hereby and the preparation,
reproduction, execution, delivery, administration and enforcement of this
Agreement, including the reasonable fees and out-of-pocket expenses of Lender’s
counsel, in each case whether incurred on, prior or subsequent to the Agreement
Date.  In addition, Borrower shall pay any and all stamp and other taxes and
recording and filing fees payable in connection with the execution and delivery
of all other instruments and documents to be delivered hereunder.  Such amounts
may be charged by Lender to Borrower’s account as one or more loans
hereunder.  All provisions in this Agreement providing for the payment or
reimbursement of Lender’s attorneys’ fees and expenses include, without
limitation, such fees and expenses incurred pursuant to or in connection with
proceedings brought under 11 U.S.C., the Federal Bankruptcy Code.
 
(j)           Execution in Counterparts; Execution by Fax; Waiver of
Acceptance.  This Agreement may be executed in separate counterparts, all of
which shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Agreement or any other Loan Document by facsimile shall be
equally as effective as delivery of an original executed counterpart of this
Agreement or such other Loan Document.  Any party delivering an executed
counterpart of this Agreement or any other Loan Document by facsimile also shall
deliver an original executed counterpart of this Agreement or such other Loan
Document, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement or
such other Loan Document.  To the fullest extent permitted by applicable law,
Borrower waives notice of Lender’s acceptance of this Agreement and the other
Loan Documents.
 
(k)           Entire Agreement.  This Agreement and the other Loan Documents
embody the entire agreement and understanding between Lender and Borrower and
supersede all prior agreements and understandings relating to the subject matter
hereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
17

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement as of the
day and year first above written.
 
 
AEROGROW INTERNATIONAL, INC.
 
 
By: /s/ Jervis B. Perkins               
Name: Jervis B. Perkins
Title:   Chief Executive Officer
 
 
FCC, LLC, d/b/a FIRST CAPITAL
 
By:  /s/ Lee E. Elmore                      
       Lee E. Elmore, Senior Vice President
 
 
18

--------------------------------------------------------------------------------


 
NOTARY JURAT FOR EXECUTION OF
WRITTEN OBLIGATIONS TO PAY MONEY
 
On this the ____ day of ______________, 2008, before me, the undersigned, a
Notary Public in and for the State of _____________, County of
_________________, ___________________________ personally appeared, who is
personally known to me or proved to me on the basis of satisfactory evidence to
be the _______________________________ of AeroGrow International, Inc., a Nevada
corporation, who, being by me first duly sworn, stated that:
 
1.  
He executed the foregoing Loan and Security Agreement on behalf of such
corporation pursuant to its by-laws or a resolution of its board of directors,
said execution taking place in the State of ______________________, County of
________________; and

 
2.  
He has this day delivered the foregoing Loan and Security Agreement to FCC, LLC,
d/b/a FIRST CAPITAL, at Oklahoma City, Oklahoma[via personal delivery] [via
overnight courier].

 
 
Signature of Borrower’s Officer:
 
 
By:                                                      
Name:                                                                
 
 
Sworn to and subscribed before me this ___ day of _______________, 2008:
 
__________________________________
        Notary Signature
 
My Commission Expires:
 
_________________________________
 
     [Affix Notarial Seal]
 
 
19

--------------------------------------------------------------------------------


 
AFFIDAVIT REGARDING DELIVERY
 
On this the ____ day of _______________, 2008, before me, the undersigned, a
Notary Public in and for the State of Oklahoma, County of _______________,
_______________________ personally appeared, personally known to me or proved to
me on the basis of satisfactory evidence to be the ________________________ of
FCC, LLC, d/b/a FIRST CAPITAL, who, being by me first duly sworn, stated that
he/she has received delivery of the foregoing Loan and Security Agreement on
behalf of FCC, LLC, d/b/a FIRST CAPITAL in the State of Oklahoma, County of
Oklahoma.
 
Signature of Officer of FCC, LLC, d/b/a First Capital

 
Sworn to and subscribed before me this ___ day of _______________, 2008:
 
__________________________________
        Notary Signature
 
My Commission Expires:
 
_________________________________
 
     [Affix Notarial Seal]
 
 
20

--------------------------------------------------------------------------------


 
SCHEDULE
 
This Schedule is a part of the foregoing Loan and Security Agreement dated as of
__________________, 2008, between AEROGROW INTERNATIONAL, INC., as borrower
(“Borrower”), and FCC, LLC, d/b/a FIRST CAPITAL, as lender (“Lender”).
 
1.           Borrowing Base
 
“Borrowing Base” means, at any time, an amount equal to:
 
(a)           the lesser of:
 
(i)           The Maximum Loan Amount, and
 
(ii)           the sum of:
 
(A)           80% of the dollar amount of Eligible Accounts; plus
 
(B)           the lesser of:
 
(1)           $5,000,000,
 
 
(2)
50% of the dollar value (determined at the lower of cost or market value) of
Eligible Inventory.


 
provided, however, that the aggregate principal amount available to be borrowed
against Eligible Inventory under this clause (B) shall not exceed 40% of the
Obligations outstanding at any time and in the months of July, August and
September shall not exceed 60% of the Obligations;
minus
 
(b)           the sum of:
 
 
(i)
such reserves as Lender may establish from time to time in its discretion, plus

 
 
(ii)
the amount available to be drawn under, plus the amount of any unreimbursed
draws with respect to, any letters of credit or acceptances which have been
issued, created or guaranteed by Lender or any Affiliate of Lender for
Borrower’s account.

 
 
21

--------------------------------------------------------------------------------


 
2.           Accounts Eligibility
 
(a)           Accounts Age:  Any Account with respect to which more than ninety
(90) days have elapsed since the date of the original invoice therefor.
 
(b)           Cross-Aging Percentage:  50%
 
(c)           Concentration Limit:  10% unless otherwise approved by Lender in
writing
 
3.           Permitted Liens
 
Existing Liens and financing statements:
 
Financing Statement Number,                                               
 

  Jurisdiction and Filing Date Secured Party Collateral   #2007028523-6 filed
8/30/07 with  Leasing Technologies Lease Equipment   the Nevada Secretary of
State International, Inc.         Lease Equipment   #2007028524-8 filed 8/30/07
with Leasing Technologies     the Nevada Secretary of State International, Inc.
            #2007004036-5 filed 2/07/07 with Benefactor Funding Corp. All Assets
  the Nevada Secretary of State              
#2007018604-6 filed 6/11/07 with
the Nevada Secretary of State
Dell Financial Services L.P. All Computer Equipment and Peripherals pursuant to
#68794502080000348180 dated June 6, 2007                 #2007028522-4 filed
8/30/07 with Leasing Technologies  Lease Equipment   the Nevada Secretary of
State International, Inc.             #2007039784-1 filed 12/03/07 with Leasing
Technologies   Lease Equipment   the Nevada Secretary of State International,
Inc.  

 
4.           Persons Authorized to Request Loans
 
Name:                                                                Title:
Jerry Perkins                                                    CEO
Greg Clarke                                                      CFO
Grey Gibbs                                                      Controller
 
 
22

--------------------------------------------------------------------------------


 
5.           Collection Days:                                           Three
(3) Business Days
 
6.           Conditions To Initial Loans
 
Items listed below are required to be delivered, in form and substance
satisfactory to Lender in its sole discretion, as a condition to Lender’s
obligation to fund the initial loan or extend the first financial accommodation
to Borrower under this Agreement.
 
Certified copy of articles/certificate of incorporation
 
Bylaws
 
Secretary’s certificate as to constituent documents, bylaws, authorizing action
(e.g., corporate resolutions) and incumbency of officers/status and specimen
signatures of authorized signers
 
Good Standing Certificate (state of organization and all other states in which
Borrower is qualified to do business)
 
Lien search results
 
Payoff letter from any lender whose loans are to be refinanced from proceeds of
loans made under this Agreement
 
Lien termination documents from existing lender, any other creditor whose
filings are to be terminated, etc.
 
Landlord, warehouseman or other bailee waivers
 
Guaranty of Validity of Collateral of Jerry Perkins and Greg Clarke
 
Subordination Agreements of First National Bank and Jack Walker
 
Lockbox, blocked account or agency account agreement(s)
 
Financial statements
 
Appraisal reports
 
Borrowing Base Certificate, together with schedules of Accounts and Inventory
and other supporting documentation, in each case as of a date acceptable to
Lender
 
Financing statements, including fixture filings
 
Officer’s certificate as to representations, warranties and no defaults
 
Solvency certificates
 
Opinion letter of Borrower’s legal counsel
 
All other items described on the Schedule of Closing Documents previously
delivered by Lender or Lender’s counsel to Borrower or Borrower’s counsel
 
 
23

--------------------------------------------------------------------------------


 
7.           Termination Date This Agreement will terminate on the second
anniversary of the Agreement Date; provided, however, that this Agreement will
be renewed for succeeding one-year periods thereafter unless written notice of
termination is provided by Borrower to Lender at least 90 days prior to the
then-effective termination date or by Lender to Borrower at least 30 days prior
to the then-effective termination date.
 
8.           Interest Margin:   2.0%; provided, however, if Borrower is in not
in Default and is in compliance with all terms and conditions of the Agreement
as of 12/31/08, the Interest Margin will reduce to 1.50%.  The 12/31/08
adjustment, in Lender’s sole discretion, shall be based on preliminary year-end
financial statements provided by Borrower.  Should the results of Borrower’s
year-end audited financial statements show that Borrower is not in compliance
with all terms and conditions of the Agreement, the Interest Margin shall
immediately and automatically revert to 2.0% as of 1/1/09 and Borrower will
repay to Lender, on demand, all amounts due thereon.
 
9.           Default Margin:     3.0%
 
10.          Fees
 
a.           In consideration of the maintenance of Lender’s commitment
hereunder, Borrower will pay Lender a fee, payable monthly in arrears on the
first day of each calendar month and on the termination date of this Agreement,
beginning on the first such date following the Agreement Date, in an amount
equal to (if a positive number): (i) the amount of interest for which Borrower
would have been liable had the average outstanding principal balance of the
Loans been $3,000,000 for the immediately preceding month or part thereof, less
(ii) the actual amount of interest accrued on the Loans during the immediately
preceding month or part thereof.
 
b.           Borrower agrees to pay to Lender a facility fee of one percent
(1.0%) of the total Maximum Loan Amount at closing.  Borrower agrees to pay to
Lender a facility fee of three-quarters of one percent (0.75%) of the Maximum
Loan Amount payable in twelve equal monthly installments on the first day of
each month beginning with the thirteenth month and for eleven subsequent months
thereafter; provided, however, that in the event that this Agreement shall
terminate (for any reason, whether voluntarily or involuntarily) prior to the
payment in full of the fees described in this Item 10(b), then all remaining and
unpaid fees shall be accelerated and shall become due and payable as of the date
of such termination of this Agreement.
 
c.           Borrower shall pay Lender, monthly, a collateral management fee
equal to two-tenths of one percent (0.20%) of Borrower's average loan balance.
Such fee shall be due and payable on the first day of each month.
 
d.           In the event that this Agreement is terminated for any reason after
the first anniversary of the Agreement Date and prior to the then-effective
maturity date, Borrower will pay to Lender on or prior to the effective date of
such termination an early termination fee of (i) 2% of the Maximum Loan Amount
in the second year and (ii) 1% of the Maximum Loan Amount in the third year (if
applicable) and thereafter.  If such termination occurs as a result of financing
provided to Borrower by First National Bank, no early termination fee will be
charged after the end of the first year of this Agreement.  No early termination
is allowed during the first year of this Agreement.
 
All of the foregoing fees constitute compensation to Lender for services
rendered and are not interest or a charge for the use of money.  Each
installment of such fees shall be fully earned when due and payable and shall
not be subject to refund or rebate.
 
      
 

11.      Organizational Information     Exact Legal Name of Borrower:   AeroGrow
International, Inc.   State of Organization:     Nevada   Type of Organization:
Corporation   Organizational Identification Number:   C7324-2002       12. 
Subsidiaries and Investments in Other Persons:     None       13. Pending
Litigation:   None       14.       Existing Debt and Guarantees:          
Benefactor Funding Corporation has a lien on all assets  

 
                          
 
24

--------------------------------------------------------------------------------


 

 15.     Prior Legal Names: Magneticare, Inc.         Prior or Current Trade or
Fictitious Names:           Mergers and Acquisitions:           Wentworth I,
Inc. merged into AeroGrow International, Inc. on February 24, 2006        
 16.     Locations of Offices and Collateral           Current Chief Executive
Office:    6075 Longbow Drive, Suite 200     Boulder, Colorado 80301        
Other Locations of Chief Executive Office in past five years:           900 28th
Street, Suite 201                                                           
4940 Pearl East Circle, Suite 104   Boulder, Colorado
80303                                                                 Boulder,
Colorado  80301         Other Current Collateral Locations:           6810
Bickmore
Ave.                                                                     . 2950
Colorful Ave   Chino, CA
91708                                                                       
Longmont, CO 80504         15820 Euclid
Ave.                                                                           
5102-5160 W. 76th St.   Chino, CA
91708                                                                             
Indianapolis, IN 46268        17.      Ownership Structure: Borrower will
provide a list and percentage of ownership for all officers and directors.      
   18.    Owned Real Property:                                                  
None         Leased Real Property (including legal name of landlord and monthly
rent):           Pawnee Properties,
LLC                                                                Concepts
Direct, Inc.   Location:   6075 Longbow Dr, Suite
200                                      Location:   2950 Colorful Ave.  
Boulder, CO 80301
Longmont, CO 80504
 
Rent: $17,510
Rent:  $24,965
 
      Sublease from Coleman Cable, Inc.           Location:   5102-5160 W. 76th
St.    
Indianapolis, IN 46268
   
Rent: $16,950
          Warehousemen, processors, consignees or other bailees in possession or
control of any Inventory (include name, address where Inventory is stored and
description of the arrangement):           Motivational Fulfillment & Logistics
Services           Locations:  6810 Bickmore
Ave.                                             15820 Euclid Ave.  
Chino, CA 91708
Chino, CA 91708         Motiviational Fulfillment & Logistics provides
warehousing and fulfillment services for our retail customers and individual
consumers.          19.    Bank Accounts:         Wells Fargo       #173-6272897
(Checking/Main Account)     #318-9274230 (Direct Response Credit Card)    
#318-9281847 (Rebate Account)   #318-9281912 (Retail Credit Card)   #341-8182188
(Money Market Account)                 First
National                              #43054607 (Operating Account)    
#43054586 (Rebate Account)

 
 
25

--------------------------------------------------------------------------------


 

20.           Commercial Tort Claims:  None
 
21.           Financial Covenants:
 
(a)                      Beginning with the month ending December 31, 2008, and
for each month thereafter, Borrower shall maintain, as of the last day of each
month, a ratio of Borrower’s (i) net income (excluding extraordinary gains)
before provision for interest expense, taxes, depreciation and amortization, to
(ii) interest expense, plus payments of principal actually made or scheduled to
be made with respect to indebtedness (other than scheduled but unpaid payments
on Subordinated Debt and principal payments on revolving loans under this
Agreement), plus payments with respect to capitalized leases, plus taxes, plus
dividends and distributions, plus unfinanced capital expenditures, of at least
1.0 to 1. Such ratio shall be measured as of the last day of each calendar month
(A) with respect to each calendar month end beginning with the December 31, 2008
month end through and including the August 31, 2009 month end, for the period
from October 31, 2008 through the calendar month most recently ended, and (B)
with respect to any calendar month ending on or after September 30, 2009, for
the twelve-month period most recently ended.
 
(b)                      Borrower shall maintain a Tangible Net Worth, plus the
outstanding principal balance of Subordinated Debt, as follows:
 
Month Ending
Amount
06/30/08
$3,000,000
09/30/08
$3,000,000
12/31/08 and Thereafter
$6,500,000

 
 As used herein, “Tangible Net Worth” means, as of any date, the total assets of
Borrower minus the total liabilities of Borrower calculated in conformity with
GAAP, less all amounts due from Borrower’s Affiliates and the amount of all
intangible items reflected therein, including all unamortized debt discount and
expense, unamortized research and development expense, unamortized deferred
charges, goodwill, intellectual property, unamortized excess cost of
invest­ments in subsidiaries over equity at dates of acquisition, and all
similar items which should properly be treated as intan­gi­bles in accordance
with GAAP.
 
(c)           Borrower shall maintain  an  Indebtedness to Tangible Net Worth
ratio of less than or equal to the following:
 
Month Ending
Ratio
06/30/08
2.75x
09/30/08
5.75x
12/31/08
3.0x
03/31/09 and Thereafter
2.25x



 
26

--------------------------------------------------------------------------------


 
22.           Permitted Purchase Money Debt: $500,000
 
23.           Permitted Capital Expenditures:  $500,000 during any fiscal year
[excludes tooling in the normal course of business]
 
24.          Maximum Annual Increase in Officers’ Compensation:    Except
as previously disclosed to Lender, Borrower may not make any
loans or other advances of money  (other than salary) to officers, directors,
stockholders, Affiliates of Borrower or any Persons,  or  permit the annual
salary and all other direct and indirect remuneration to its officers to
increase.  Notwithstanding the foregoing, salaries paid to officers may increase
at a rate of twenty percent (20%) per year. In addition, year-end bonuses will
continue to be paid pursuant to employment contracts. Compensation paid to
members of the Board of Directors shall not, in the aggregate, exceed $100,000.
 
25.           Annual Financial Statements:    To be audited and certified
without qualification by an independent practicing certified public accountant
acceptable to Lender.
 
26.           Borrowing Base Certificates:    Borrower shall deliver to Lender a
Borrowing Base Certificate no less frequently than weekly by 10:30 a.m. CST,
prepared as of the close of business on the immediately preceding Business Day.
 
27.           Field Examinations:  Borrower agrees to pay to Lender Lender’s
customary fees and disbursements relating to quarterly field examinations of the
Collateral, Borrower, Borrower’s business and Borrower’s books and records,
which, as of the Agreement Date, are $750 per examiner per day plus all of the
out-of-pocket examination costs and travel and other expenses incurred by such
examiners.
 
28.           Cross Default Amount:   $75,000
 
29.           Judgment Cross Default Amount:  $75,000
 
30.           Change of Management Default:
 
Name                                                      Office
Michael Bissonnette                            Chairman
Jerry Perkins                                          CEO
 
31.           Notice Addresses:
 

 If to Borrower:    AeroGrow International, Inc.   6075 Longbow Drive, Suite 200
  Boulder, Colorado  80301   Attn.: Greg Clarke   Facsimile No.:(303) 350-4770  
   If to Lender : FCC, LLC, d/b/a First Capital   3520 NW 58th Street   Oklahoma
City, Oklahoma 73112   Facsimile No.:  405-917-9660   Attention:  Lee E. Elmore
  Senior Vice President

 
                                                                                               
 
 
27

--------------------------------------------------------------------------------


 
EXHIBIT  A
 
FCC, LLC d/b/a First Capital – Online Asset Based Lending
 
 
Certificate
#                                                                Client:
 
Certificate Date:                                                         User:
 
Loan # - Type
 
Collateral Balance
 
Sales/Additions
 
+ Adjustments
 
Cash (Memo)/Removals
 
Discounts
 
Returns & Allowances
 
Non-AR Cash
 
Bad Debt Write-Offs
 
- Adjustments
 
New Collateral Balance
 
Ineligibles
 
Advance Rate
 
Reserves
 
Collateral Limit
 
New Net Collateral
 
Revolving Limit
 
Total Line Limit
 
Total Collateral
 
Loan Balance
 
Advance Request
 
DDA Account
 
Collections (Memo)
 
New Loan Balance
 
New Availability
 
 
28

--------------------------------------------------------------------------------


 
EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE


[to be provided on borrower’s letterhead]


__________________, 2008


FCC, LLC, d/b/a First Capital
3520 NW 58th Street
Oklahoma City, Oklahoma 73112
Attn.:


The undersigned,
the                                                                                     
of AEROGROW INTERNATIONAL, INC., a Nevada corporation (“Borrower”), gives this
certificate to FCC, LLC, d/b/a First Capital, a Florida limited liability
company (“Lender”), in accordance with the requirements of that certain Loan and
Security Agreement dated as of , 2008 between Borrower and Lender (as amended
from time to time, the “Loan Agreement”).  Capitalized terms used in this
Certificate, unless otherwise defined herein, shall have the meanings ascribed
to them in the Loan Agreement.


No Default exists on the date hereof, other
than:                                                                                        [if
none, so state].


As of the date hereof, Borrower is current in its payment of all accrued rent
and other charges to Persons who own or lease any premises where any of the
Collateral is located, and there are no pending disputes or claims regarding
Borrower’s failure to pay or delay in payment of any such rent or other charges.


Set forth on Appendix 1 attached hereto is a true, accurate and complete
calculation with respect to the financial covenants of Borrower under the Loan
Agreement.
 
Yours truly,
 
AEROGROW INTERNATIONAL, INC.




By:                                                     
Name:                                                
Title:                                                  
 
29

--------------------------------------------------------------------------------


 
 
Appendix 1
 
A.                 [Minimum Tangible Net Worth Plus Subordinated Debt
Requirement of $______________.
 
Tangible Net Worth = Net Worth, plus Subordinated Debt less Intangibles
 
Net Worth                                           $_________________, plus
 
Subordinated Debt                            $_________________, less
 
Intangible assets                                $_________________
 
Actual Tangible Net
Worth                                      $___________________]
 
B.                 [Minimum Fixed Charge Coverage Ratio Requirement ___ to 1
 
Fixed Charge Coverage Ratio
(a) net income (excluding extraordinary gains), plus interest expense, plus
taxes, plus depreciation and amortization, divided by (b) interest expense, plus
principal payments made or scheduled to be made with respect to indebtedness
(other than scheduled but unpaid amounts on Subordinated Debt and principal
repayments of the revolving loans under the Loan Agreement) plus payments on
capitalized leases, plus taxes, plus dividends and distributions, plus
unfinanced capital expenditures

 
Net Income                                         $______________________, plus
Interest Expense                                $______________________, plus
Taxes                                                   $______________________,
plus
Depreciation                                       $______________________, plus
Amortization                                       $______________________
equals
 
Numerator                                           $______________________
 
 
Interest Expense                                 $______________________, plus
Principal Payments made                  $______________________, plus
and scheduled to be made
with respect to indebtedness
Capitalized Lease Payments             $______________________, plus
Taxes                                                 
  $______________________, plus
Dividends & Distributions               $______________________, plus
Unfinanced capital expenditures     $______________________ equals
 
Denominator                                       $______________________
 
Actual Fixed Charge    =   __________ to 1]
  Coverage Ratio
 
C.                 Debt/TNW
Ratio                                                       _____ to 1
 
Actual TNW (per above)   ________________________, divided by
Total Company’s Indebtedness   ________________________, equals
Actual Debt/TNW Ratio   ___________ to 1.
 
 [INSERT OR REVISE FINANCIAL COVENANT CALCULATIONS AS APPROPRIATE.]
 
 
 
30

--------------------------------------------------------------------------------

